Citation Nr: 0728500	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  04-10 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as stomach ulcers, secondary to medications 
prescribed for service-connected residuals of an injury to 
the left index finger.

2.  Entitlement to an initial compensable rating prior to 
February 22, 2005, and a rating in excess of 20 percent from 
February 22, 2005, for service-connected bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1945 to 
September 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) from September 2003 and July 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  The September 2003 rating decision 
granted service connection with an initial noncompensable 
rating for bilateral hearing loss, and denied the veteran's 
claim for service connection for a skin condition (intertrigo 
of the groin).  The July 2004 rating decision denied the 
veteran's claim for service connection for peptic ulcer 
disease, claimed as secondary to medication prescribed for 
service-connected residuals of an injury to the left index 
finger.  

During the course of the appeal, the RO issued a July 2005 
rating decision which increased the disability rating for the 
bilateral hearing loss to 20 percent, effective from February 
22, 2005.  Since the veteran appealed the initial rating 
assigned for the bilateral hearing loss, the entire period 
since the effective date of service connection is for 
appellate consideration.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Similarly, as the increased award to 20 percent is 
not a complete grant of benefits, the issue remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In January 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of his testimony is associated with the claims 
file.

In a March 2006 decision/remand, the Board denied the 
veteran's claim of service connection for a skin disorder.  
The two remaining issues on appeal were remanded to the RO 
for additional development.  

Given the veteran's age, this appeal has been advanced on the 
Board's docket in accordance with 38 U.S.C.A. § 7107(a)(2)(C) 
and 38 C.F.R. § 20.900(c).

The issue of entitlement to higher ratings for the service-
connected bilateral hearing loss is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have a current diagnosis of stomach 
ulcers or other gastrointestinal disorder that is secondary 
to prescription drug use.  


CONCLUSION OF LAW

A gastrointestinal disorder was neither incurred in nor 
aggravated by service, and is not proximately due to, or the 
result of, a service-connected disability.  38 U.S.C.A. §§ 
101, 1101, 1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

As to the veteran's claim of service connection for a 
gastrointestinal disorder, claimed as stomach ulcers, to 
include as secondary to medications prescribed for the 
service-connected residuals of a left index finger injury, 
the RO provided the appellant pre-adjudication notice by 
letter dated in April 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for secondary service connection is denied.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  That notwithstanding, the RO did 
subsequently provide additional notice to the veteran in May 
2006 which did comply with the requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim, including the laws 
regarding degrees of disability and effective dates.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran seeks service connection for a gastrointestinal 
disorder, claimed as stomach ulcers, which he asserts 
resulted from the use of medication prescribed for the 
residuals of his service-connected left index finger injury.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as ulcers 
to a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).  See Harder v. Brown, 5 Vet. App. 
183, 187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In order to 
prevail on the issue of entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran's service medical records are negative for 
complaints, findings or diagnosis of a gastrointestinal 
disorder, including ulcers.  

Private medical records show that Celebrex was initially 
prescribed for the veteran's left shoulder pain in September 
1999.  It was subsequently found to also help alleviate the 
pain from the service-connected left index finger injury 
residuals, so it was then prescribed for the finger pain 
beginning in April 2002.  

Post-service VA medical records dating back to 2002 reveal 
that the veteran began taking Celebrex and Naprosyn, and 
other non-steroidal anti-inflammatory drugs (NSAID's) for 
pain in his shoulder and left hand; however Celebrex was 
later discontinued due to his heart condition and a potential 
conflict with other drugs, including aspirin.  Other post-
service records from 2003 indicate that the veteran had a 20-
year history of gastroesophageal reflux disease (GERD) which 
was stable on axdid pulvules.  Other records from 2003 
indicate that aspirin was used, and Celebrex was 
discontinued.  Records from 2004 reveal that the veteran was 
taking Prevacid for his GERD.  

A January 2005 letter from the veteran's private doctor noted 
that the veteran presented in September 2004 with a chief 
complaint of abdominal pain.  On examination he was noted to 
have epigastric tenderness to palpation.  The doctor also 
noted that the veteran's medication history was significant 
for prescriptions of Naprosyn and Celebrex for the treatment 
of degenerative joint disease.  Peptic ulcer disease was 
suspected, and he was checked for H. Pylori, which was 
positive.  The private doctor opined that the Naprosyn 
contributed to the veteran's symptoms and exacerbated any 
underlying gastrointestinal disease, as this was a well-known 
side-effect for Naprosyn.  

VA outpatient treatment records from September 2005 and 
January 2006 note that the veteran took Naprosyn on and off 
for twenty years for arthritic pain, but stopped taking it 
due to upset stomach.  

At VA examination in March 2007, the veteran reported that he 
started having "ulcers" as a result of taking NSAID's 
prescribed by VA doctors for his service-connected residuals 
of injury to the left index finger.  The veteran reported 
that he used to take Celebrex, but that was discontinued in 
2002.  The veteran began taking Naproxen 250 mg. twice per 
day, as needed for left hand pain, but after taking it for 
two to three years, he started to develop abdominal pain.  At 
that point, he was advised to discontinue Naproxen by his 
private primary care doctor.  The veteran subsequently began 
taking Nexium for acid suppression.  The veteran reported 
that he had been taking Nexium for the past three years and 
the use of Nexium had completely resolved any abdominal pain 
he once had.  The veteran denied current abdominal pain, 
nausea, vomiting, or rectal bleeding.  The veteran denied any 
hospitalization for gastrointestinal bleeding or blood 
transfusions.  The veteran denied any weight loss or weight 
gain.  Weight was stable.  The veteran denied constipation or 
diarrhea.  The examiner commented that the veteran's private 
doctor diagnosed him with "peptic ulcer disease," but that 
diagnosis was not based on endoscopy findings.  The examiner 
also confirmed that the veteran was previously treated with 
Naprosyn for left shoulder and left hand pain.  

The veteran underwent an upper GI series in conjunction with 
the examination.  The impression was tertiary nonpulsatile 
esophageal contractions, consistent with the degree of 
dysmotility.  Additionally, relatively mild spontaneous 
gastroesophageal reflux was noted.  A probable moderate sized 
hiatal hernia was also noted.  Rugal folds were difficult to 
identify, so it could also represent a focal area of dilation 
of the distal esophagus.  There was no stricturing.  

The examiner's diagnosis was abdominal pain, resolved, with 
no residuals.  The veteran was asymptomatic.  The examiner 
indicated that he reviewed the claims file and confirmed that 
the veteran was prescribed Naproxen for left shoulder 
arthritis, as well as his service-connected left finger 
condition.  The examiner also opined that the veteran's 
abdominal pain diagnosed in the past was as likely as not 
related to the medication prescribed for his service-
connected finger disability.  The examiner explained that 
NSAID's were a common etiologic agent for the development of 
abdominal pain.  

In sum, the medical evidence reflects that the veteran was 
prescribed NSAID's for arthritic pain, including pain 
associated with his service-connected left index finger 
injury.  The veteran used these medications for about three 
years, during which time, he suffered from abdominal pain.  
As the examiner pointed out, however, the medication did not 
cause ulcers, or any other chronic condition which still 
continues currently.  The examiner specifically concluded 
that the veteran's abdominal pain, which was a residual of 
NSAID use, had completely resolved.  This is consistent with 
the veteran's statements that he stopped taking NSAIDS 
because they upset his stomach, and at the time of the March 
2007 VA examination, the reported that his abdominal pain 
resolved after he quit using NSAID's.  Similarly, the 
examiner's opinion that the NSAID's as likely as not caused 
the abdominal pain, is consistent with the veteran's history, 
given that the pain stopped after the veteran discontinued 
the use of these medications.  In other words, the fact that 
the veteran's use of NSAID's caused stomach upset is not 
disputed.  Likewise, the fact that the abdominal pain was 
alleviated by discontinuing the use of NSAID's is also not 
disputed.  That notwithstanding, however, the veteran does 
not have a current disability for which service connection 
may be granted.  While the medications may have caused acute 
abdominal pain when used, the examiner in March 2007 
indicated that there was no residual chronic disability which 
resulted from the veteran's prior use of the NSAID's.  

Although the veteran's private doctor opined that any 
underlying gastrointestinal disease was likely aggravated by 
the use of the prescription medications for arthritic pain, 
the private doctor did not identify what, if any, underlying 
gastrointestinal disorders existed as a result of the NSAID 
use.  Moreover, the VA examiner essentially pointed out that 
the private doctor's diagnosis of peptic ulcer disease was 
not supported by objective evidence because an endoscopy was 
not performed to confirm the private doctor's clinical 
diagnosis.  Additionally, neither the VA examiner nor the 
private doctor suggested that the veteran's 20-year history 
of GERD was in any way related to the veteran's prior use of 
NSAID's; and, this is consistent with the veteran's self-
reported history which essentially indicates that the GERD 
began before the use of NSAID's.  

There is no evidence of record, other than the appellant's 
contentions, that he has a current ulcer disorder as a result 
of medication used for a service-connected disability.  As 
the appellant is not a medical expert, he is not competent to 
express an authoritative opinion on this issue.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

A claim for service connection requires medical evidence 
showing that the veteran currently has the claimed 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) [service connection may not be granted unless a current 
disability exists].  The record contains no evidence of a 
current ulcer disability, or any other gastrointestinal 
disorder that is related to the past use of NSAID's.  The 
medical evidence does reflect that the veteran has GERD, and 
a possible hiatal hernia, but the March 2007 VA examiner did 
not indicate that any relationship existed between the 
veteran's GERD and possible hernia, to the use of NSAID's for 
the service-connected residuals of a left hand index finger 
injury.  Rather, the VA examiner explained that the use of 
NSAID's by this veteran caused acute abdominal discomfort, 
which resolved after the medication was discontinued.  The 
preponderance of the evidence is against the claim of service 
connection for a gastrointestinal disorder; there is no doubt 
to be resolved; and service connection for a gastrointestinal 
disorder is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. 
§ 4.3.  

ORDER

Service connection for a gastrointestinal disorder, claimed 
as stomach ulcers secondary to the use of prescription 
medications for the service-connected left index finger 
injury is denied.  


REMAND

The veteran seeks higher ratings for the service-connected 
bilateral hearing loss.  Currently, the veteran's service-
connected hearing loss is rated as noncompensable from 
October 31, 2002 to February 21, 2005, and it is rated as 20 
percent disabling from February 22, 2005.  

The veteran asserts that his hearing loss is more severe than 
is represented by the ratings currently assigned.  In 
particular, the veteran contends that the VA audiological 
examination results from April 2004 did not accurately 
represent the extent of the hearing loss.  In light of these 
assertions, as well as the veteran's request for re-
examination of his hearing, the veteran should be afforded a 
VA audiological examination to determine the current nature, 
extent, and severity of the service-connected bilateral 
hearing loss.  The examiner should review the entire record, 
and opine as to the severity of the veteran's hearing loss 
since the effective date of service connection, particularly 
given the veteran's assertions regarding the inaccuracy of 
the previous audiological examination(s).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any treatment records 
from the VA Medical Center and any other 
health care providers identified by the 
veteran who have treated him for the 
bilateral hearing loss disorder at issue.  
All records obtained should be associated 
with the claims file.

2.  Arrange for a VA audiology examination 
to determine the current severity of the 
veteran's service-connected bilateral 
hearing loss.  All indicated tests and 
studies should be performed, including 
audiometric and word recognition studies.  
The claims file must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should opine as 
to the severity of the veteran's hearing 
loss since the effective date of service 
connection, based on the veteran's 
assertions and the VA and private 
audiological studies.  A complete 
rationale should accompany all opinions.

3.  After undertaking any further 
development deemed essential, adjudicate 
the veteran's claim of entitlement to an 
increased (compensable) disability 
evaluation for bilateral hearing loss 
prior to February 22, 2005, and 
entitlement to a rating in excess of 20 
percent from February 22, 2005.  If the 
benefit requested on appeal is not granted 
to the veteran's satisfaction, issue a 
supplemental statement of the case (SSOC) 
and allow a reasonable period of time for 
a response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


